Citation Nr: 0726460	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-06 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from May 1957 to May 1961.  The veteran served with the 
Army Reserves from August 1953 to May 1957.  The veteran died 
in November 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In October 2005, the appellant presented testimony before a 
Decision Review officer at the RO.  In December 2006, the 
matter was remanded so that a video conference hearing before 
a Veterans Law Judge could be scheduled at the appellant's 
local office.  In March 2007, the veteran presented testimony 
before the undersigned Acting Veterans' Law Judge during a 
video conference hearing.


FINDINGS OF FACT

1.  The veteran had active duty service from May 21, 1957, to 
May 4, 1961, which does not include any service during a 
period of war.

2.  At the time of the veteran's death, he was not receiving 
(or entitled to receive) compensation or retirement pay for a 
service-connected disability.


CONCLUSION OF LAW

The veteran's service does not meet the basic service 
eligibility requirements to entitle the appellant to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
101, 1541, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially it is noted that the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Congress, in enacting 
the statute, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim." Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
id. At 132 (VCAA not applicable to a claim for non-service- 
connected pension when the claimant did not serve on active 
duty during a period of war).  As the law is dispositive in 
the instant claim, the VCAA is not applicable.

Analysis

The pertinent law and regulations authorize the payment of 
death pension benefits to the surviving spouse of a veteran 
of a period of war.  Relevant to this case, the requirements 
of law include that a veteran must have served in active, 
military, naval or air service for ninety days or more during 
a period of war.  See 38 U.S.C.A. §§ 1521(j), 1541 (West 
2002); 38 C.F.R. § 3.3(b) (2006); see also Dilles v. Brown, 5 
Vet. App. 88, 89- 90 (1993) and cases cited therein.

Whether a veteran's service includes wartime service is a 
matter of law.  The term "period of war" is currently 
defined by statute to encompass the following periods: from 
April 21, 1898 to July 4, 1902 (the Spanish-American War); 
from May 9, 1916 to April 5, 1917 (the Mexican border 
period); from April 6, 1917 to November 11, 1918 (World War 
I); December 7, 1941 to December 31, 1946 (World War II); 
June 27, 1950 to January 31, 1955 (the Korean conflict); 
February 28, 1961 to May 7, 1975 for veterans serving in 
Vietnam, and from August 5, 1964 to May 7, 1975 for all other 
veterans (the Vietnam era); and from August 2, 1990 and 
ending on a date yet to be prescribed (the Persian Gulf War). 
38 C.F.R. § 3.2 (2006).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2006); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for 
nonservice-connected pension benefits by a claimant whose 
service department records fail to show threshold eligibility 
lacks legal merit or legal entitlement and must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In this case, as shown in official records, the veteran 
served on active duty with the U.S. Air Force from May 21, 
1957, to May 4, 1961, but did not serve in Vietnam.  This 
period represents service which was not during a period of 
war.  The facts accordingly demonstrate that the veteran did 
not have active military service during a period of war, a 
prerequisite for the appellant's basic eligibility for VA 
nonservice-connected death pension benefits.

The appellant, however, argues that the veteran's service 
with the U.S. Army Reserves, from August 1, 1953, to May 20, 
1957, was during a period of war and should therefore make 
her eligible for VA death pension benefits.  Although the 
Board acknowledges that the veteran's service from August 1, 
1953, to January 31, 1955, was during a period of war, the 
veteran's service during that period is not considered active 
service such as to warrant entitlement to pension benefits.  

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see 
also 38 C.F.R. § 3.6, which defines active duty, ACDUTRA and 
INACDUTRA.  Thus, ACDUTRA is not considered active duty 
unless service connection is granted for a condition incurred 
during a period of ACDUTRA.  The Board recognizes that the 
veteran's periods of ACDUTRA have not been verified for his 
period of service with the U.S. Army Reserves, however, 
service connection was not in effect for any disability at 
the time of the veteran's death.  As noted, 38 C.F.R. 
§3.6(b)(1) specifically exempts ACDUTRA from the definition 
of active duty, except for periods of "active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty."

The appellant has also argued that nonservice-connected 
pension were awarded to the veteran during his lifetime, 
therefore, she should be eligible to VA death pension 
benefits.  The Board acknowledges that disability pension 
benefits were awarded by means of a June 2002 rating action, 
effective June 28, 2001.  By means of a December 2002 rating 
action, pension benefits were terminated effective January 1, 
2003, because the veteran's income exceeded the legal 
allowable limit.  The veteran died in November 2003.  The 
Board acknowledges that the veteran was awarded nonservice-
connected pension benefits during his lifetime.  A subsequent 
review of the record, however, has determined that the award 
was in error.  The Board cannot now find that the appellant 
is eligible to death pension benefits based on a prior 
erroneous rating action.  

In sum, the Board concludes that the veteran did not have the 
requisite service during a period of war which would form a 
basis for the appellant's eligibility for VA pension 
benefits.  Because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis, supra.


ORDER

Basic eligibility for non-service-connected death pension 
benefits is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


